THE COURT.
We cannot see that the Railroad Commission has assumed by its order to adjudicate the question of the liability of the petitioners to the Southern Pacific Company, or to prevent the interposition of any defense in any action that may be pending or may be hereafter instituted against them by the Southern Pacific Company. No judgment is thereby attempted to be given against any of them. The whole effect of the order is that the Southern Pacific Company is directed to enforce against them a certain paragraph of a certain rule of a certain tariff with reference to demurrage, and this, it is taken for granted, can only be done by the company by means of ordinary actions against the several petitioners in the courts of the state, where the question of liability will be determined.
The application for a writ of certiorari is denied.